Citation Nr: 1703292	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  08-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1986 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in July 2012 and September 2014 when it was remanded for additional development.  

In September 2014, the Board also referred the matter of entitlement to service connection for a psychiatric disorder, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A February 2016 rating decision granted service connection for an adjustment disorder with mixed anxiety and depressed mood, and a June 2016 rating decision granted TDIU.  Accordingly, the matters are no longer before the Board.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, left knee osteoarthritis and chondromalacia is secondary to his service-connected right knee osteoarthritis, low back strain, and bilateral pes planus.  


CONCLUSION OF LAW

The criteria for service connection for left knee osteoarthritis and chondromalacia are met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for a left knee disability secondary to his service-connected disabilities, to specifically include his service-connected right knee osteoarthritis, low back strain, and/or bilateral pes planus.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

On August 2012 VA examination, the examiner diagnosed osteoarthritis of the left knee.  It was opined that it was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that active duty records do not indicate a chronic left knee problem and subsequent medical records focused on the right knee.  

In a May 2013 VA examination addendum opinion, the examiner noted that there was no evidence of any chronic left knee condition in service or any acute left knee injury.  

As noted in the Board's September 2014 remand, the May 2013 VA examination addendum opinion was based on an inaccurate factual background, as the Veteran was seen in March 1988 for bilateral knee pain and diagnosed with strain of the ligaments of the knees.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)).  Consequently, the Board ordered a new examination to obtain an opinion as to the etiology of the Veteran's left knee disability.  

On December 2015 VA examination, the examiner diagnosed left knee osteoarthritis and chondromalacia.  The examiner noted that the Veteran has service-connected conditions that produce abnormal gait and abnormal biomechanics, including his bilateral pes planus, lumbar spine condition, and especially his right knee condition.  The abnormal gait and biomechanics places additional weight bearing stress on the left lower extremity, definitely causing his left knee condition.  

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports that the Veteran's left knee osteoarthritis and chondromalacia is secondary to his service-connected right knee osteoarthritis, low back strain, and bilateral pes planus.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  The Board finds that the December 2015 VA examination and opinion to be the most probative and persuasive evidence in this case as it was based on a review of the Veteran's treatment records, was based on an accurate review of the Veteran's medical history, and was provided by a medical expert competent to provide an opinion as to the etiology of the Veteran's left knee disability.  Hence, entitlement to service connection for left knee osteoarthritis and chondromalacia as secondary to service-connected right knee osteoarthritis, low back strain, and bilateral pes planus is warranted.  Inasmuch as this decision is granting service connection for a left knee disability on a secondary theory of entitlement, there is no need for the Board consider any alternative theories of entitlement, such as being directly related to service (as addressed in the August 2012 VA examination).  


ORDER

Service connection for left knee osteoarthritis and chondromalacia is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


